Citation Nr: 0127385	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  94-41 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran had active service from February 1978 to June 
1979.  His appeal ensues from a May 1995 decision letter of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the veteran's claim of 
service connection for a low back disorder on the basis that 
no new and material evidence had been submitted.  The veteran 
filed a timely appeal from that determination and, in a 
November 17, 1999 Board decision, the Board reopened the 
veteran's claim of service connection for a back disorder, 
but denied the claim as not well-grounded.  Subsequently, the 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Remand and to Stay Proceedings by the Secretary 
and the veteran's representative, on December 27, 2000, the 
Court vacated the portion of the November 1999 Board decision 
denying the veteran's claim of service connection for a low 
back disorder as not well-grounded, and remanding the matter 
for further proceedings in light of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA). See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  At 
present, the veteran's case is before the Board pursuant to 
the December 27, 2000 Court order. 


REMAND

As per the veteran's testimony during the November 1995 RO 
hearing and the May 1997 travel Board hearing, the veteran 
contends that he currently suffers from a back disorder 
secondary to his active service, which required him to carry 
a .50 caliber machine gun through the woods.  His back 
problems have continued to the present and have worsened over 
time.  For the reasons above described, the veteran's claim 
is once again before the Board for appellate review.  And, as 
there has been a significant change in the law during the 
pendency of this appeal, additional development is necessary 
prior to the Board's adjudication on the merits.

In this regard, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of the VA 
with respect to the duty to assist.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date. 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  Second, 
the VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. § 3.102, 3.159).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained therein.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)); 
see 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 1991 & 
Supp. 2001).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  The additional inquiry regarding 
treatment records, and the medical examination and etiology 
opinion requested below are, in part, to comply with the 
recently enacted VCAA.

With respect to the evidence of record, the veteran's service 
medical records show the veteran complained of and was 
treated for low back problems during his active service.  
Specifically, a January 1978 entrance examination shows the 
veteran had a normal spine, February 1978 notations reveal he 
complained of low back pain for the prior two days and was 
diagnosed with muscle strain, November 1978 notations 
indicate he complained of low back pain with stiffness, and 
June 1979 notations show he had a history of low back pain 
which had worsened.   

The post service medical evidence includes, but is not 
limited to, June 1980 medical notations from Dr. Jackson 
which indicate the veteran complained of low back pain.  At 
that time, he was a sheetrock hanger for Coweta Drywall.  He 
bent over and experienced pain in the lumbar area, but did 
not report popping, snapping or acute injury.  The pain was 
noted in the L4-5 area, right paraspinal musculature, and the 
sacroiliac joint area.  The veteran's diagnosis was acute 
lumbar muscle spasm.

Records from the Muskogee VA Medical Center (VAMC) dated from 
1984 to 1990 include July 1985 and October 1989 notations 
revealing cervical neck pain and strain.  And, records from 
an additional VAMC dated from 1993 to 1994 include April 1993 
and July 1993 notations showing complaints of chronic low 
back pain.

Furthermore, a January 1998 medical report from Jerry D. 
Mackenzie, M.D., shows the veteran underwent an independent 
medical evaluation for job related injuries to the hands, 
arms, shoulder, neck and back sustained while employed  by 
Charles Peal Drywall.  The veteran reported the job required 
the repetitive use of his upper extremities while hanging 
drywall.  His diagnosis was cervical, thoracic and 
lumbosacral facial strain; mild bilateral rotator cuff 
tendonitis; bilateral, medial epicondylitis; and tendonitis 
of the wrists.  No x-rays were taken at this time.  Lastly, 
Dr. Mackenzie noted that the veteran's injuries were 
secondary to cumulative and repetitive trauma over 18 months 
while employed with Charles Peal Drywall.

The recently enacted VCAA provides that in the case of a 
claim for disability compensation, the assistance provided by 
VA shall include providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  The law provides 
further that VA shall treat an examination or opinion as 
being necessary to make a decision on a claim if the evidence 
of record before VA, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant), contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service, but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.

In this regard, the Board notes that the veteran has not been 
given the benefit of a VA examination upon which a medical 
opinion regarding the etiology, or the lack thereof, of the 
veteran's claimed back disorder could be rendered.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, additional development of the record is necessary prior 
to a review of the merits of the veteran's claim.

Lastly, the RO should contact the veteran and obtain 
information with respect to any additional treatment he has 
received for his low back disorder from January 1995 to the 
present.  Subsequently, the RO should attempt to obtain and 
incorporate these records into the claims file.  66 Fed. Reg. 
45,620, 45,630-45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

Therefore, based on the foregoing, the case is REMANDED for 
the following action:

1.  The RO is requested to review the 
entire file and undertake any 
development necessary to comply with 
38 U.S.C.A. § 5103A and 66 Fed. Reg. 
45,620, 45,630-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159).   

2.  The RO should contact the veteran 
and obtain information with respect to 
any examinations or treatment he has 
received for a low back disorder from 
January 1995 to the present.  The RO 
should also ask the veteran to complete 
VA Forms 21- 4142 (Authorization for the 
Release of Information) regarding any 
reported medical records.  Subsequently, 
the RO should attempt to locate and 
associate with the claims files any 
reported medical records not already 
accounted for or contained therein.  All 
records received should be made a 
permanent part of the appellate record.  
Conversely, if after making all 
reasonable efforts the RO is unable to 
obtain any of the mentioned records, the 
RO must properly document the claims 
file and notify the veteran that the 
above records could not be obtained.  
Such notification shall identify the 
records VA is unable to obtain, briefly 
explain the efforts that VA made to 
obtain those records, and describe any 
further action to be taken by VA with 
respect to the claim, as required by 38 
U.S.C.A. § 5103A and 66 Fed. Reg. 
45,620, 45,630-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159). 

3.  The veteran should be afforded a VA 
examination, conducted by an appropriate 
specialist, to determine the etiology of 
the claimed low back disorder.  The 
claims folder and a copy of this remand 
must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted.  Following a 
review of the veteran's medical records 
and history, including but not limited to 
the veteran's service medical records and 
the January 1998 statement from Dr. 
Mackenzie, and upon examination of the 
veteran, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the veteran's low 
back disorder is related to his in-
service symptomatology or is otherwise 
etiologically related to his military 
service.  Additionally, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's low back disorder is related to 
any post-service event(s).  If the 
etiology of the veteran's low back 
disorder is attributed to multiple 
factors/events, the examiner should so 
indicate.  It is requested that the VA 
examiner reconcile any contradictory 
evidence regarding the etiology of the 
claimed low back disorder.  The examiner 
must include the complete rationale for 
all opinions and conclusions expressed in 
a written report.

4.  In addition to any other development 
deemed appropriate by the RO, the RO 
should ensure that the above requested 
development is performed in compliance 
with this REMAND.  Otherwise, immediate 
corrective action should be taken.

5.  Upon completion of the foregoing, the 
RO should readjudicate the issue of 
entitlement to service connection for a 
low back disorder, on the basis of all 
available evidence.  If the determination 
remains unfavorable to the veteran, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  





The purpose of this REMAND is to obtain additional 
information and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the issue on 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




